DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest an optical unit comprised of, in part, a projector lens structured to project the light reflected by the rotating reflector in a light irradiation direction, wherein the projector lens includes a first lens region structured to define a first focal plane and a second lens region structured to define a second focal plane that differs from the first focal plane, and wherein the light source is arranged such that, when the rotating reflector is set to a first rotational position, a virtual image position of the light source is positioned in the vicinity of the first focal plane, and such that, when the rotating reflector is set to a second rotational position, a virtual image position of the light source is positioned in the vicinity of the second focal plane. Claims 2-5 are allowed due to their dependency upon claim 1.
Regarding claim 6, the prior art of record fails to teach or suggest a reflective face determining method for determining a reflective face of a rotating reflector structured comprised of, in part, setting an optical face of a projector lens that is capable of providing a desired light distribution pattern in a front side; setting a region of a virtual light source regarded as emitting light to be projected as the light distribution pattern; setting an angle of the rotational axis of the rotating reflector with respect to a straight line that passes through a focal point of the projector lens; setting a position of the light source; setting a range of a reflection angle of the rotating reflector such that a virtual image position of the light source matches the region of the virtual light source; and setting a plurality of divided cross-sectional faces in the range of the reflection angle, and rotationally extending and connecting the plurality of divided cross-sectional faces with the rotational axis as a center, so as to set a reflective face of the rotating reflector. Claims 7-10 are allowed due to their dependency upon claim 6.
 Claims 12-15 are allowed due to their dependency upon claim 11.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875